DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-20 are pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 09/01/2020. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


US Patent No.  10819977
Claim 1-2, 6-12 and 16-20 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of US Patent No.  10819977 (Application Number: 16/240388).

Regarding Claim 1:
INSTANT – 17/009434, Claim1
US Patent: 10819977, Claim 1
A method for video decoding performed by at least one processor, the method comprising:





setting a plurality of intra prediction modes for a zero reference line nearest to a current block of the intra prediction among a plurality of non-zero reference lines;
setting one or more most probable modes for one of the non-zero reference lines; 
setting one or more most probable modes for one of the non-zero reference lines;
setting a length of a most probable mode list based on a reference line index value such that the length of the most probable mode list comprises a number of the one or more most probable modes;

setting a length of a most probable mode list based on a reference line index value such that the length of the most probable mode list comprises a number of the one or more most probable modes;
setting, in response to detecting the one of the non-zero reference lines, the length of the most probable mode list to 5; and setting, in response to determining that a current reference line is a zero reference line, the length of the most probable mode list to 6, 

setting, in response to detecting the one of the non-zero reference lines, the length of the most probable mode list either to 1 or to 4; and setting, in response to determining that a current reference line is a zero reference line, the length of the most probable mode list to 3 or 6,
wherein the one or more most probable modes are included in the most probable mode list, and 
wherein the one or more most probable modes are included in the most probable mode list, and
wherein a planar mode and a DC mode are absent from the most probable mode list.
wherein a planar mode and a DC mode are absent from the most probable mode list.




Regarding Claims 2 and 6-10:
Although the conflicting claims are not identical, they are not patentably distinct from each other because all limitations of claims 2 and 6-10 of the instant application are recited in claims 2-7 of the US Patent No. 10819977. That is, each of claims 2 and 6-10 of the instant application is anticipated by claims 2-7 of US Patent No.  10819977.


Regarding Claims 11 and 16-20:
Although the conflicting claims are not identical, they are not patentably distinct from each other because all limitations of claims 11 and 16-20 of the instant application are recited in claims 8-14 of the US Patent No. 10819977. That is, each of claims 11 and 16-20 of the instant application is anticipated by claims 8-14 of US Patent No.  10819977.


Regarding Claims 3-5 and 13-15:
Claim 3-5 and 13-15 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of US Patent No.  10819977 (Application Number: 16/240388) in view of Chang (US 20190082194, hereinafter Chang). 
. 
However, this is known in the art as evidenced by Chang , which is in the same field of endeavor, discloses the one or more most probable modes are included in the most probable mode list, a planar mode is absent from the most probable mode list and a DC mode is absent from the most probable mode list ([0047] When the intra prediction unit 22221 determines the MPM flag is different from zero and selects directional mode (excludes planar and DC modes) from the MPMs based on the MPM index; [0061] prediction indications including MPM flag, an MPM index, and a non -MPM index; [0082]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned elements as taught by Chang in order to generate a smoothed sample for reconstructing an image frame including the block unit based on the reference samples (Chang, Abstract, [0045])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL D FEREJA/Examiner, Art Unit 2487